Citation Nr: 0726984	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
April 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which determined that new and material evidence 
had not been submitted a previously denied claim of service 
connection for PTSD.  

In June 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection is warranted for 
PTSD based on stressors that he experienced during military 
service.  The Board notes that his statements of record have 
generally alleged stressors during service which are 
unresearchable in that they are anecdotal.  Thus, any attempt 
to have such verified by the Marine Corps Historical Center 
(MCHC) in Quantico, Virginia, is not justified at the current 
time.  

It is also noted, however, that throughout the claims file, 
the veteran has alleged inservice altercations which resulted 
in his being placed in the brig.  In one statement he 
specified that he was imprisoned on the U.S.S. Enterprise in 
Birmingham, Washington, which was a "floating prison."  See 
the September 2001 VA general medical examination report.  He 
reports inservice treatment for an anxiety attack.  He also 
contends that he was seen during service by a psychiatrist.  

Review of the record reflects that the only service medical 
record in the claims file is the veteran's entrance 
examination report dated in April 1977.  There are no other 
inservice treatment records or a discharge examination 
report.  

A service personnel record reflects that the claimant's 
military service was spent at Parris Island, Camp Pendleton, 
and in Bangor, Washington.  His DD-214 shows that he was 
discharged under "honorable conditions."  

The veteran has not alleged participation in combat, and as a 
result his claimed stressful experiences during service must 
be verified through objective information, such as service 
records.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

Review of the record suggests that not all of the veteran's 
service medical records may be on file.  When, as here, at 
least a portion of the service medical and personnel records 
cannot be located, through no fault of the veteran, VA's duty 
to assist him in developing his claim is particularly great.  
See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  VA has a heightened 
obligation to search for alternate medical records when 
service medical records are not available and must also 
provide an explanation to the appellant regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  The Court has also held 
that VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  Here it 
appears that the veteran's records are incomplete.  To assure 
compliance with all due process considerations, the RO should 
be asked to search for the veteran's records again.

At the June 2007 hearing, the veteran also indicated 
continued treatment from 2000 at the Newington VA Medical 
Center (VAMC ) and from November 2006 at the Vet Center on 
Jordan lane in Wethersfield, Connecticut.  He also indicated 
that he was hospitalized at the Washington D.C. VAMC for 30 
days in 1982 after a suicide attempt.  These records should 
be obtained and added to the claims file.  See 38 C.F.R. 
§ 3.159 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  
Specific notation should be made that he 
served at Parris Island, Camp Pendleton, 
and in Bangor, Washington, and that his 
service period was from September 1977 to 
April 1979.  He claims treatment for 
psychiatric/mental symptoms during 
service which are not currently of 
record.  He also claims that he was in 
the brig on the U. S. S. Enterprise in 
1978.  All attempts to find his records 
must be documented in the claims file.

2.  The RO should obtain VA records 
identified by the veteran at the June 
hearing to include those from the 
Newington, Connecticut VAMC dated from 
2000 to the present, from the Vet Center 
on Jordan Lane in Wethersfield, 
Connecticut from November 2006 to the 
present and from the Washington D.C. VAMC 
dated in 1982 regarding a 30 day 
hospitalization.  All efforts to obtain 
these records must be documented in the 
claims file.  If any records cannot be 
obtained, it should be so stated, and the 
veteran is to be informed of any records 
that could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



